Exhibit 99.2 Directors' Report on the State of the Company's Affairs for the six-month and three-month periods ended June 30, 2011 We respectfully present the Directors' Report on the state of affairs of Bezeq, The Israel Telecommunication Corp. Limited ("the Company") and the consolidated Group companies (the Company and the consolidated companies together are hereinafter referred to as “the Group"), for the six-month period ended June 30, 2011 (the "half") and for the three-month period then ended ("Quarter"). The Directors' Report contains a condensed review of its subject-matter, and it assumes that the Directors' Report at December 31, 2010 is also available to the reader. Commencing April 25, 2010, the financial statements of Walla! Communications Ltd. ("Walla") are consolidated in the financial statements of the Group. The Group reports on four main segments in its financial statements: 1) Domestic fixed-line communications 2) Cellular 3) International communications, Internet and NEP services 4) Multi-channel television The Company has other areas of operation which are not material to the activities of the Group, and these are included in the financial statements as the "Others" segment. They are, mainly, Internet services and Internet portal operation (through Walla), and customer center services (through Bezeq On Line). Profit for the reporting half amounted to NIS 991 million1 compared with NIS 1,280 million in the corresponding period, a decrease of approximately 22.6%. Profit for the reporting Quarter was NIS 585 million, compared with NIS 638 million in the corresponding quarter, a decrease of approximately 8.3%. The results of the half were influenced mainly by a rise in other operating expenses, net, due to the recording of expenses in respect of an early retirement plan for 2011 arising from a Company commitment established with the January 2011 resolution of the Board of Directors and its communication to the public (see Note 12A to the financial statements). Expenses for early retirement in 2010 were recorded in the financial statements at December 31, 2009, since the Board of Directors' resolution on early retirement was adopted and communicated to the public in November 2009. The decrease in profit for the Quarter stems from a decrease in operating income and an increase in finance expenses. See below for further details. The Company's EBITDA (operating profit before depreciation and amortization) decreased from NIS 2,555 million in the corresponding period and NIS 1,338 million in the corresponding quarter, to NIS 2,283 million in the current period and NIS 1,283 million in the Quarter. Most of the decrease stems from the factors noted above which affected profit. 1 In this translation of the Directors' Report, all amounts should be understood by the reader to be rounded to the nearest million or thousand, as the case may be. B -1 A. Board of Directors' explanations for the state of the Company's affairs, the results of its operations, its equity, cash flows and other matters 1. Financial condition a. The Group's assets at June 30, 2011 amounted to NIS 15.20 billion, compared with NIS 13.82 billion on June 30, 2010, of which NIS 5.89 billion (approximately 39%) is property, plant and equipment, compared with NIS 5.51 billion (approximately 40%) on June 30, 2010. The increase in the Group’s assets is in all segments, as explained below. In the domestic fixed-line communications segment there was an increase of NIS 791 million in total assets, excluding investment in investee companies, compared with June 30, 2010, due mainly to an increase in fixed asset balances resulting from deployment of the NGN system and also from a rise in cash balances and intangible assets. In the cellular segment, assets increased from NIS 4.85 billion on June 30, 2010 to NIS 5.32 billion at June 30, 2011. Most of the increase stems from a rise in customer balances, mainly due to an increase in revenues from sales of terminal equipment on installments and to an increase in inventory and cash balances, which were partially offset by a decrease in property, plant and equipment and in intangible assets. In the international communications, Internet and NEP services segment, assets (excluding investment in associates) by NIS 143 million. Most of the increase was in fixed asset balances following investment in the sea-bed cable. In the multi-channel television segment there was an increase in assets from NIS 1,245 million on June 30, 2010 to NIS 1,274 million at June 30, 2011, which stemmed mainly from an increase in intangible asset balances and in cash. The assets of the "Others segment also increased, mainly due to Walla's purchase of shares in Coral Tel Ltd. (operator of the Yad2 website) in September 2010. b. The Group's debt to financial institutions and debenture holders at June 30, 2011 amounted to NIS 6.98 billion, compared with NIS 5.23 billion on June 30, 2010. The increase stemmed from the domestic fixed-line communications segment, due to receipt of bank loans and a private issue of debentures. The increase was moderated by the repayment of debentures in the segment, as well as the repayment of debentures and loans in the cellular segment. B - 2 2. Results of operations a. Result highlights Condensed consolidated income statement: For the six months ended June 30, For the three months ended June 30, Increase Increase NIS millions NIS millions (decrease) Change NIS millions NIS millions (decrease) Change Ongoing operations: Revenues ) (2
